DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) In claim 16, from which claims 17-30 depend, the term “suitable for being rigidly fixed to a bottom surface of a metallurgic vessel” renders the scope of the claim indefinite in that it is not clear what structure or limitation would meet the requirements of the term “suitable” rendering the scope of the claims indefinite. 
2) In claim 20, since all materials are to some extent both brittle and ductile (they all have some degree of brittleness and ductility) it is not clear what amount of either brittleness or ductility is required b the claim, making the scope of the claim indefinite. Further with respect to claim 20, since all materials and structures can be deformed or broken by some amount of force and no specific amount of force is recited by this claim, it is not clear what amount of force is required by the claim to be applied to the protrusions, making the scope of this claim further indefinite.
3) In claim 21, the terms “belonging to a metal can” and “belonging to a flange” render the scope of the claim indefinite in that it is not clear what shape the term “belonging to” is intended to encompass. For examination purposes these terms were read as “a metal can” and “a flange”.
4) In claim 26, the term “a sealing material precursor” renders the scope of the claim indefinite in that it is not clear what range of materials is intended to be encompasses by the 
5) In claim 28, the scope of this claim is broader than the scope of claim 26 from which it depends, since claim 26 requires an inner nozzle as claimed in independent claim 1, while this claim recites a broader scope of inner nozzles in lines 3-9 of this claim, making the claim inconsistent with either of claims 1 and 26 from which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of copending Application No. 16/762,699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the ‘699 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Bierbaum et al, showing a further example of prior art nozzles and locking rings for attachment to the bottom of a metallurgical vessel, and Sibiet (the publication of related application 16/726,699) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk